DETAILED ACTION
Claims 1-5 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
Regarding the anticipation rejection under 35 U.S.C 102 over Kimura, page 3 merely argues that Kimura is not appropriate for anticipating the claimed slurry of claim 1” since the slurries of its examples employ PMMA.  This is not persuasive.  As discussed in the previous Office action and below, Kimura at [0018] discloses polyacrylic acid as polymer (a2).  Thus, Kimura is proper for anticipating the present claims.

Specification
The previous objection to the specification is withdrawn in light of the amendment to claim 1. 

Claim Objections
The previous objection to claim 1 is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 112
The previous rejection of claim 1 as being indefinite under 35 U.S.C 112(b) is withdrawn in light of applicant’s amendment correcting the same.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 at lines 3-4 specifies that the recited concentration is “relative to the total solid content.”  However, it is not clear where the original disclosure provides support for the same and applicant's response did not provide any indication of the same.

Claim Rejections - 35 USC § 102
Claim(s) 1-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kimura et al. (JP 2011-
003529 A, machine translation).
With respect to claim 1, Kimura at claim 8 discloses a negative electrode (e.g., cathode) having an active material layer formed on a current collector for a battery, where the active material layer contains a binder and (D) at least one of fibrous carbon, graphite, or carbon black as a negative electrode active material. [0011] specifies that the binder contains polymer mixture (A) containing (a1) polyvinylidene fluoride (PVDF); (B) carboxymethylcellulose; and (C) styrene-butadiene rubber. See also claims 3, 5, 6. Polymer mixture (A) contains dispersed polymer particles (a1) and (a2) obtained by polymer emulsion (e.g. in water), where (A) contains PVDF (a1) and polyacrylic acid (a2). [0018]. [0024] explains that the styrene-butadiene rubber is in the form of water-dispersed rubber particles. The negative electrode layer is formed by mixing a slurry of components (A)-(C) (where each is in aqueous solution) and conductive auxiliary (D) (at least one of fibrous carbon, graphite, or carbon black) in water, then coating a current collector with the same.
With respect to claim 2, Kimura at [0023]-[0024] discloses including a water-dispersed rubber polymer, e.g., a latex.
With respect to claim 3, Kimura at [0026] also disclose adding fine metal powders and metal alloy powders as conductive aids.
With respect to claim 4, Kimura at [0037] discloses that the relative content of composite polymer (A) (e.g. the PVDF (a1) and polyacrylic acid (a2)) is about 0.05 to 5 weight percent relative to the total solid content.  [0038] teaches that the relative content of carboxymethylcellulose is about 0.01 to 5 weight percent relative to the total solid content.
With respect to claim 5, Kimura at [0036], [0041] specifies further drying the slurry on the coated current collector.

Claim(s) 1-5 are alternatively rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amin-Sanayei (US 2010/0304270 A1).
With respect to claim 1, Amin-Sanayei at claim 19 discloses making an electrode by preparing a slurry containing an aqueous polyvinylidene fluoride (PVDF), one or more thickeners, and water; and coating the resulting slurry on the surface of an electroconductive surface. Such thickeners include carboxymethyl cellulose (CMC) and polyacrylic acid (PAA) according to [0058], [0065]. Claim 14 specifies an electrode comprising said coated electroconductive surface.
With respect to claim 2, Amin-Sanayei at [0065], [0049] specifies including a polymer latex surfactant for stabilizing the PVDF latex.
With respect to claim 3, Amin-Sanayei at claim 19, [0052] disclose including (ii) powdery electrode forming materials.

With respect to claim 5, Amin-Sanayei at claim 19 discloses a drying the slurry in step (f).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768